DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 13, the limitation “at least one curvilinear cooling fluid flow path passing through the inlet into the at least one baffle, toward a center of the at least one baffle, away from the center of the at least one baffle, and exiting the baffle through the outlet” is indefinite, in context, since it cannot be discerned what structure is being defined by the flow path or rather does the claim out forth that the heat exchanger is capable of providing the fluid flow path. Also, it is unclear as to the metes and bounds of the claim as the flow path is only provided when the cooling fluid travels through the heat exchanger. For example, in a more turbulent/higher velocity flow, any flow at least one curvilinear cooling fluid flow path passing through the inlet into the at least one baffle, toward a center of the at least one baffle, away from the center of the at least one baffle, and exiting the baffle through the outlet” will be interpreted as –the heat exchanger being capable of producing at least one curvilinear cooling fluid flow path passing through the inlet into the at least one baffle, toward a center of the at least one baffle, away from the center of the at least one baffle, and exiting the baffle through the outlet--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hislop (US PG Pub. 20130233526) hereinafter referred to as Hislop.

[AltContent: connector]
    PNG
    media_image1.png
    501
    648
    media_image1.png
    Greyscale
[AltContent: connector]
[AltContent: textbox (Cooling Conduit)]
Hislop Figure 12

Regarding Claim 1, Hislop discloses a heat exchanger (see abstract), comprising: 

a hot fluid conduit (headers for fluid within the spiral wall of the heat exchanger, shown in figure 10) having at least two passes through the cooling fluid conduit (passes formed by the headers, as shown in annotated figure 12, wherein the spiral walls pass through the cooling fluid conduit);
at least one perforation extending into the least one baffle and having a passage connecting an inlet to an outlet (shown in figure 10, being the passage flowing through the interior of the spiral heat exchanger wall), with the inlet and the outlet located on a common side of the at least one baffle (shown in figure 10) and 
at least one winglet (shown in figure 10, wherein the winglet separates the flow of fluid within the passage located inside of the wall and the flow of fluid on the outside of the spiral wall) at least partially defining an outer wall of the passage and extending in a flow-wise direction between the at least two passes (shown in figure 10, wherein the previously identified winglet is positioned between adjacent conduits found within the walls of the spiral heat exchanger).
 A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling air” and “hot air” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. The heat exchanger of Goto is capable of incorporating hot air and cold air within the passages therefore meeting the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hislop (US PG Pub. 20130233526) as applied in Claim 1 above an in further view of Katoh et al. (US PG. Pub. 20060237178) hereinafter referred to as Katoh.
Regarding Claim 2, although Hislop discloses a perforation for fluid flow integral with the baffle, Hislop fails to disclose the at least one perforation comprises a pair of perforations formed on opposite sides of the baffle.
Katoh, also drawn to a heat exchanger having parallel flows of fluid, teaches the at least one perforation (17, shown in figure 4) comprises a pair of perforations formed on opposite sides of the baffle (shown in figure 3, wherein the fin sections (17) are shown on opposing sides of the baffle). It is noted that Katoh explicitly discloses fin 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hislop with the at least one perforation comprising a pair of perforations formed on opposite sides of the baffle, as taught by Katoh, the motivation being to increase heat transfer in multiple parallel fluid flows while increasing turbulence through mixing of the fluid.         
Regarding Claim 3, a modified Hislop further teaches a pair (the pair of opposing fin sections (17) is previously taught by Katoh in the rejection of Claim 2) of winglets (shown in figure 10, wherein the winglet separates the flow of fluid within the passage located inside of the wall and the flow of fluid on the outside of the spiral wall) formed on opposite sides of the baffle (see the rejection of Claim 2, wherein Katoh teaches the channels being situated on opposing sides of a baffle) with each winglet in the pair of winglets defining a portion of the passage for each perforation in the pair of perforations (shown in figure 10, wherein the winglet separates the flow of fluid within the passage located inside of the wall and the flow of fluid on the outside of the spiral wall). It is noted that the winglet is previously disclosed in Hislop while Katoh teaches that it is known to have channels or fin section on either side of a baffle.

Claims 1, 5-7, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (Translation of JP2005331217A) hereinafter referred to as Goto.
Regarding Claim 1, Goto discloses a heat exchanger, comprising: 

a hot fluid conduit (conduit for fluid P1, shown in figure 62) having at least two passes through the cooling fluid conduit (passes formed by the extension of the heat transfer tubes, 623).
 Although in the embodiment of figure 62, Goto fails to explicitly disclose at least one perforation extending into the least one baffle and having a passage connecting an inlet to an outlet, with the inlet and the outlet located on a common side of the at least one baffle and at least one winglet at least partially defining an outer wall of the passage and extending in a flow-wise direction between the at least two passes, in a separate embodiment, specifically figure 39c, Goto teaches one perforation extending into the least one baffle (channel shaped fin, 305-10) and having a passage connecting an inlet to an outlet, with the inlet and the outlet located on a common side of the at least one baffle (shown in figure 39c, wherein the inlet to the channel and the outlet of the channel are situated on the same side of the baffle) and at least one winglet at least partially defining an outer wall of the passage (shown in figure 39c, wherein the upstream surface of the channel forms the winglet) and extending in a flow-wise direction between the at least two passes (shown in figure 62, wherein the channels shown in figure 39c are situated between the passes formed by the extension of the heat transfer tubes, 623). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Goto in figure 62 with at least one perforation extending into the least one baffle and having a passage connecting an inlet 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling air” and “hot air” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. The heat exchanger of Goto is capable of incorporating hot air and cold air within the passages therefore meeting the claimed limitations.
Regarding Claim 5, Goto further teaches the at least two passes are spaced in a flow-wise direction along the cooling fluid (see previously proffered intended use analysis) conduit (shown in figure 62, the extension of the heat transfer tubes, 623, are shown spaced in the horizontal direction).
Regarding Claim 6, Goto further teaches the at least two passes form corresponding at least two intersections with the at least one baffle (shown in figure 62).
Regarding Claim 7, Goto further teaches the at least one perforation is located between streamline-adjacent at least two intersections (shown in figure 9, wherein the louvers are situated on either side of the pipe (23), further the louvers situated on the middle plate fin (as shown in figure 62, whereas the middle exists in the vertical direction) are between intersections of the adjacent plate fins).

Regarding Claim 9, although in figure 62, Goto fails to explicitly disclose the at least two passes are staggered in a streamline direction along the cooling fluid conduit (see previously proffered intended use analysis) conduit, in another embodiment, Goto teaches the at least two passes are staggered in a streamline direction along the cooling fluid conduit (shown in figures 1 and 2, wherein the heat exchange tubes are staggered in a vertical direction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Goto in figure 62 with the at least two passes being staggered in a streamline direction along the cooling fluid conduit, as taught by Goto in figures 1 and 2, the motivation being to increase a stirring action/turbulence within the air flow, whereas the staggered arrangement creates a greater amount of interactions within the flow for increased efficiency and heat transfer.
	Additionally, per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting heat exchange pipes being staggered in a streamline direction with heat exchange pipes not being staggered in a streamline direction; further the prior art to Goto teaches that staggering heat exchange pipes is known in the art and equivalent to non-staggered heat exchange pipes.  Therefore, since modifying the prior art to Goto with having staggered heat exchange pipes in a streamline direction, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Goto there will be reasonable expectations of success, it would have been obvious to have modified the invention of Goto by having staggered heat 
Regarding Claim 10, Goto further teaches the at least two passes are perpendicular to the at least one baffle (shown in figure 62).
Regarding Claim 12, Goto further teaches the at least one baffle comprises a plurality of spaced baffles (625, shown in figure 62), and the at least two passes (passes formed by the extension of the heat transfer tubes, 623) form corresponding multiple intersections with the plurality of spaced baffles (shown in figure 62).
Regarding Claim 13, as best understood, Goto discloses a heat exchanger, comprising: 
a cooling fluid conduit (conduit formed by gas pipe, 622, shown in figure 62) having at least one baffle (625); 
a hot fluid conduit (conduit for fluid P1, shown in figure 62) having at least two passes through the cooling fluid conduit (passes formed by the extension of the heat transfer tubes, 623).
 Although in the embodiment of figure 62, Goto fails to explicitly disclose at least one perforation extending into the least one baffle and having a passage connecting an inlet to an outlet, with the inlet and the outlet located on a common side of the at least one baffle and at least one curvilinear cooling fluid flow path passing through the inlet into the at least one baffle, toward a center of the at least one baffle, away from the center of the at least one baffle, and exiting the baffle through the outlet, in a separate embodiment, specifically figure 39c, Goto teaches one perforation extending into the least one baffle (channel shaped fin, 305-10) and having a passage connecting an inlet 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Goto in figure 62 with at least one perforation extending into the least one baffle and having a passage connecting an inlet to an outlet, with the inlet and the outlet located on a common side of the at least one baffle and at least one winglet at least partially defining an outer wall of the passage and extending in a flow-wise direction between the at least two passes, as taught by Goto in a separate embodiment, specifically figure 39c, the motivation being to increase a stirring action/turbulence of the fluid flow which increases the heat transfer capability.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling air” and “hot air” does not differentiate the claimed 
Regarding Claim 14, Goto further teaches a winglet at least partially forming the passage (shown in figure 39c, wherein the upstream surface of the channel forms the winglet).
Regarding Claim 15, Goto further teaches the cooling fluid flow path passes beneath the winglet between the inlet and the outlet (shown in figure 39c, wherein the flow travels into the channel and therefore beneath the upstream surface of the channel).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (Translation of Japanese Publication JP 2005331217 A) as applied in Claims 1, 5-7, 9-10 and 12-15 above an in further view of Hughes et al. (USP 5,197,539) hereinafter referred to as Hughes.
Regarding Claim 11, although Goto discloses the hot air (see previously proffered intended use analysis) conduit (conduit for fluid P1, shown in figure 62) forming a serpentine flow path, Goto fails to disclose a serpentine conduit having the multiple passes connected by returns.
Hughes teaches a serpentine conduit (34) having the multiple passes connected by returns (46).
.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (Translation of Japanese Publication JP 2005331217 A) as applied in Claims 1, 5-7, 9-10 and 12-15 above an in further view of Katoh et al. (US PG. Pub. 20060237178) hereinafter referred to as Katoh.
Regarding Claim 16, although Goto discloses a perforation for fluid flow integral with the baffle, Goto fails to disclose the at least one perforation comprises a pair of perforations formed on opposite sides of the baffle.
Katoh, also drawn to a heat exchanger device having parallel flows of fluid, teaches the at least one perforation (17, shown in figure 4) comprises a pair of perforations formed on opposite sides of the baffle (shown in figure 3, wherein the fin sections (17) are shown on opposing sides of the baffle). It is noted that Katoh explicitly discloses fin sections (17) being on opposing sides of a baffle in order to transfer heat with multiple parallel flows of fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Goto with the at least one perforation comprises a pair of perforations formed on opposite sides of the baffle, as taught by Katoh, the motivation being to increase heat transfer in multiple parallel fluid flows while increasing turbulence through mixing of the fluid.         
Regarding Claim 17, as best understood, although Goto discloses a perforation for fluid flow integral with the baffle, Goto fails to disclose the at least one curvilinear cooling fluid flow path further comprises a pair of curvilinear cooling fluid flow paths formed on opposite sides of the baffle.
Katoh, also drawn to a heat exchanger device having parallel flows of fluid, teaches the at least one curvilinear cooling fluid flow path (cooling flow path is provided by 17, shown in figure 4) further comprises a pair of perforations formed on opposite sides of the baffle (shown in figure 3, wherein the fin sections (17) are shown on opposing sides of the baffle). It is noted that Katoh explicitly discloses fin sections (17) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Goto with the at least one curvilinear cooling fluid flow path further comprises a pair of curvilinear cooling fluid flow paths formed on opposite sides of the baffle, as taught by Katoh, the motivation being to increase heat transfer in multiple parallel fluid flows while increasing turbulence through mixing of the fluid.         
Regarding Claim 18, as best understood, a modified Goto further teaches a pair (the pair of opposing fin sections (17) is previously taught by Katoh in the rejection of Claim 17) of winglets (shown in figure 39c, wherein the upstream surface of the channel forms the winglet) on opposite sides of the baffle (see the rejection of Claim 17, wherein Katoh teaches the channels being situated on opposing sides of a baffle) and at least partially forming the pair of curvilinear cooling fluid flow paths (the structure of Goto previously out forth is capable of providing a curvilinear flow path, as the obstruction within the flow path (shown in figure 39c) disrupts the flow causing flow being distributed in all directions).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763